DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 July 2022 has been entered.
Response to Amendment

Claims 16-25 & 27-31 are now pending.
Election/Restrictions
Claims 27-30 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 28 July 2021.
Response to Arguments
The rejection of claim 16 under 35 USC 112(b) is withdrawn in view of the amendment.
Applicant’s remarks in traverse of the rejections of the claims under 35 U.S.C. 103, set forth in the final Office action mailed 30 March 2022, have been fully considered but are not persuasive.
At pp. 5-6 of the reply filed 26 July 2022, Applicant acknowledges the disclosure of US 934 at [0057]: "Generally, about 0.005-0.2% by weight, based on the weight of the binder (components (A)+(B)+(C)), of organotin catalyst will be sufficient to impart the desired properties [sufficient to cure the composition at ambient temperatures, while at the same time being insufficient to cause die-back, see 0056]. It has been found that above the upper limit of 0.2%, the curing reaction is too fast and die-back results. Below about 0.005%, the curing reaction is too slow and insufficient hardness and poor mechanical properties develop. The organotin catalyst can be used by itself as the sole catalyst ingredient." An organotin catalyst as the sole catalyst satisfies the claimed “not more than 0.2% by weight based on the weight of the reaction mixture of organic or inorganic iron, lead, or zinc compounds.” The disclosed range of 0.005-0.2% by weight overlaps the claimed range of "not more than 0.01% by weight...of organic or inorganic tin or bismuth compounds" currently claimed. Overlapping ranges are prima facie obvious. MPEP 2144.05(I).
With respect to Applicant's arguments re: claims 20-23, insofar as US 934 teaches all of the claimed compositional and process limitations, one of ordinary skill in the art would have reasonably expected the film formed from the process of US 934 to have the same or similar properties to those claimed, including film hardness. Applicant argues that, as the Primary Examiner has not shown that the claimed hardness property is necessarily present (being able to show, at best, that the hardness property may be present), the Primary Examiner has not met the burden of establishing a prima facie case of obviousness. The Primary Examiner respectfully disagrees as it appears Applicant has the standard reversed:
"Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 'When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.' In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433." MPEP 2112.01(I).
Consequently, the burden is properly on Applicant to show that the coatings are not the same and may do so by presenting evidence demonstrating that the prior art coating does not necessarily possess the claimed hardness.






With respect to Applicant's assertion of unexpected results, as noted above, US 934 clearly teaches an overlapping range and a prima facie case of obviousness exists. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Claim Rejections - 35 USC § 112















The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to proposed Claim 31, it is unclear whether the full scope of this claim is supported by the originally filed disclosure. Applicant points to Example 2 "which does not include tin." While the Primary Examiner agrees that the catalyst of Example 2 does not include tin, it is still a very specific catalyst: "Catalyst 1 was prepared by dissolving 1.8 g of 18-crown-6 and 1.2 g of potassium octoate successively in 57 g of methoxypropyl acetate at room temperature. The catalyst was used without further purification" [Spec., p. 23]. Consequently, the originally-filed disclosure does not support the any and all tin-free catalysts encompassed by the scope of claim 31, written as proposed. Further, in Example 2, the tin-containing/tin-free comparison is made between reactions carried out in the presence of Catalyst 1 alone vs. Catalyst 1 with DBTL as co-catalyst. Again, Example 2 does not fully support any and all tin-free catalysts, merely Catalyst 1 not used with DBTL as co-catalyst. Consequently, entry of proposed new Claim 31 would at least raise an issue under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Proposed new Claim 31 appears to contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 16, 17, 20-25, and 31 is/are rejected under 35 U.S.C. 103 as obvious over US 2002/0132934 A1.
Claim 16
US ‘934 teaches a process for producing a coating on a surface (automotive finishing or refinishing) that comprises providing an organic polyisocyanate composition (B) having an exemplary isocyanate content, in one embodiment, of preferably at least 3% up to about 50%, by weight, more preferably about 5-30% by weight isocyanate content [0048 & 0051], which forms one part of a two-part coating composition [0071]; and crosslinking the polyisocyanate composition (B) utilizing a catalyst (C), which can include organic Sn, Zn, and Pb compounds, in an amount of 0.005-0.2% by weight [0055-0057], which reads on the claimed “not more than 0.2% by weight of organic and inorganic iron, lead, tin, bismuth, and zinc compounds.” 
The contents of the polyisocyanate component (B) are stored as one part and the binder component (A) and catalyst (C) are stored as another part of the two-part coating composition [0071]. The parts are mixed before application and applied to the substrate [0071]. After application, the layer dries and cures to form a coating on the substrate [0071]. US ‘934 further discloses that the coating composition (A + B + C) is in the process of curing after it has been applied to the substrate. It is the Primary Examiner’s position that this is a fair teaching that at least some un-reacted polyisocyanate composition (B) is present on the surface of the substrate (which reads on the claimed “applying the polyisocyanate composition to the surface”) and in the process of catalytically crosslinking, as required by the claim.
US ‘934 teaches a ratio of binder component (A), the isocyanate-reactive component, to isocyanate groups in (B) as preferably from 0.8/1 – 2.0/1 [0054]. Nevertheless, differences in concentration will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. This ratio is a result-effective variable that it would have been obvious to one of ordinary skill in the art to optimize by routine experimentation, as explained above. MPEP 2144.05(II).
With respect to the hardness, mechanical stability, and chemical stability, US ‘934 discloses that the film functions as an automotive clear coating for finishing or refinishing [abstract]. Insofar as the instant composition is disclosed as forming a clearcoat [Samples 0-1.2], and insofar as US ‘934 teaches all of the claimed composition and process limitations, the coating of US ‘934 is presumed to possess these properties as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP 2112.01(I). In the alternative, US ‘934 teaches that the binder component (A) is selected to so as to copolymerize together to provide the application and cured coating film characteristics desired [0024]. Consequently, it would have been obvious to one of ordinary skill in the art to have selected at least the binder components so as to give a “high hardness and high mechanical and/or chemical stability” so as to advantageously impart durability to the automotive clear coating formed thereby.
Claims 17, 20-25, and 31
With respect to claim 17, US ‘934 teaches that curing is performed at about 30-100°C [0073].
With respect to claims 20-23, US ‘934 discloses that the film functions as an automotive clear coating for finishing or refinishing [abstract]. Insofar as the instant composition is disclosed as forming a clearcoat [Samples 0-1.2], and insofar as US ‘934 teaches all of the claimed composition and process limitations, the coating of US ‘934 is presumed to possess the properties of claims 20-23 as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP 2112.01(I). In the alternative, US ‘934 teaches that the binder component (A) is selected to so as to copolymerize together to provide the application and cured coating film characteristics desired [0024]. Consequently, it would have been obvious to one of ordinary skill in the art to have selected at least the binder components so as to give the claimed pendulum hardness, chemical stability, and chemical resistance, so as to advantageously impart durability to the automotive clear coating formed thereby (especially to HS DOT 4 motor oil, with which the clear coat can reasonably be expected to come into contact).
With respect to claim 24, as noted above, US ‘934 teaches all of the claimed composition and process limitations (i.e. reaction conditions), the coating of US ‘934 is presumed to possess claimed isocyanurate amount as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP 2112.01(I).
With respect to claim 25, US ‘934 teaches utilizing a catalyst (C), which can include organic Sn, Zn, and Pb compounds, in an amount of 0.005-0.2% by weight [0055-0057], which reads on the claimed “not more than 0.1% by weight of organic and inorganic iron, lead, tin, bismuth, and zinc compounds.”
With respect to claim 31, US ‘934 teaches: “Although not preferred, any of the other customary organotin or organometallic (Zn, Cd, Pb) catalysts could also be used.” [0056]. Applicant is reminded that a patent is part of the literature of the art, relevant for all it contains, and may be relied upon for all that it would have reasonably suggested to one of ordinary skill in the art, including non-preferred embodiments. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. See MPEP § 2123. It is the Primary Examiner’s position that the concentration of this catalyst falls within the broad range of 0.005-0.2% by weight, noted above, is inclusive of such non-tin catalysts. In the alternative, the concentration of a catalyst is conspicuously well known as a result-effective variable, affecting the degree and rate of curing. Consequently, it would have been obvious to one of ordinary skill in the art to optimize the concentration of the non-tin-containing catalyst by routine experimentation, absent evidence of criticality. MPEP 2144.05.
Claim(s) 18 & 19 is/are rejected under 35 U.S.C. 103 as obvious over US 2002/0132934 A1, as applied to claim 16 above, further in view of US 5,444,146 A and US 4,487,928 A.
The teaching of US ‘934 is detailed above. This reference specifically teaches isophorone diisocyanate (IPDI) [0050-0051]. It does not specify the claimed catalyst including a metal salt of a weak aliphatic or cycloaliphatic carboxylic acid in combination with a crown ether, as claimed. US ‘146 teaches that the trimerization of IPDI can be effected utilizing a catalyst containing basic alkali metal salts complexed with crown ethers [4:12-15], such as those disclosed in US 4,487,928 A. US ‘928 discloses, specifically, a combination of sodium or potassium carboxylates with crown ethers [3:50-68]. Reaction temperature is disclosed as 10-160°C [5:62-65]. Consequently, it would have been obvious to one of ordinary skill in the art to modify the process of US ‘934 so as to utilize, as a part of the catalyst, a combination of weak aliphatic carboxylic acid and crown ether, motivated by the desire and expectation of successfully crosslinking the isocyanate. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419. The examiner can normally be reached Monday-Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1759



/WILLIAM P FLETCHER III/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
6 October 2022